
	

113 S2353 IS: Registered Nurse Safe Staffing Act of 2014
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2353
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for patient protection by establishing
			 safe nurse staffing levels at certain Medicare providers, and for other
			 purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Registered Nurse Safe Staffing Act of 2014.
		
			2.
			Findings
			Congress makes the following
			 findings:
			
				(1)
				Research shows
			 that patient safety in hospitals is directly proportionate to the number
			 of
			 registered nurses working in the hospital. Higher staffing levels by
			 experienced registered nurses are related to lower rates of negative
			 patient
			 outcomes.
			
				(2)
				A
			 2011 study on nurse staffing and inpatient hospital mortality shows that
			 sub-optimal nurse staffing is linked with a greater likelihood of patient
			 death
			 in the hospital. A 2012 study of serious patient events reported to the
			 Joint
			 Commission demonstrates that one of the leading causes of all hospital
			 sentinel
			 events is human factors, including staffing and staffing skill mix.
			
				(3)
				Health care worker
			 fatigue has been identified as a major patient safety hazard, and
			 appropriate
			 staffing policies and practices are indicated as an effective strategy to
			 reduce health care worker fatigue and to protect patients. A national
			 survey of
			 registered nurses found that 74 percent experience acute or chronic
			 effects of
			 stress and overwork.
			
				(4)
				A
			 strategy that ensures optimal nurse staffing and skill mix greatly
			 influences
			 patient satisfaction and results in greater overall savings to hospitals
			 through reductions in adverse patient events.
			
				(5)
				A
			 2009 study demonstrated that improved patient satisfaction due to
			 increased and
			 appropriate nurse staffing is reflected on hospital scores on HCAHPS,
			 which is
			 a key measure for value-based payment programs under the Medicare program
			 and
			 used by other payors.
			
				(6)
				Registered nurses
			 play a vital role in preventing patient care errors. A 2009 study found
			 that
			 sufficient staffing of critical care nurses can prevent adverse patient
			 events,
			 which can cost anywhere from $2,200,000 to $13,200,000. By contrast, the
			 nurse
			 staffing costs in the study time period were only $1,360,000.
			
				(7)
				Higher nurse
			 staffing also generates cost savings to payors, as demonstrated in a 2011
			 cost-benefit analysis that weighed registered nursing personnel costs
			 against
			 emergency department utilization after patient discharge from a
			 hospital.
			
				(8)
				A
			 2012 study of Pennsylvania hospitals shows that by reducing nurse burnout,
			 which is attributed in part to poor nurse staffing, those hospitals could
			 prevent an estimated 4,160 infections with an associated savings of
			 $41,000,000. That study also found that for each additional patient
			 assigned to
			 a registered nurse for care, there is an incidence of roughly one
			 additional
			 catheter-acquired urinary tract infection per 1,000 patients or 1,351
			 infections per year, costing those hospitals as much as $1,100,000
			 annually.
			
				(9)
				When hospitals
			 employ insufficient numbers of nursing staff, registered nurses are being
			 required to perform professional services under conditions that do not
			 support
			 quality health care or a healthful work environment for registered
			 nurses.
			
				(10)
				As a payor for
			 inpatient and outpatient hospital services furnished to Medicare
			 beneficiaries,
			 the Federal Government has a compelling interest in promoting the safety
			 of
			 these patients by requiring any hospital participating in the Medicare
			 program
			 to establish minimum safe staffing levels for registered nurses.
			
			3.
			Establishment of
			 safe nurse staffing levels by Medicare participating hospitals
			
				(a)
				Requirement of
			 medicare provider agreement
				Section 1866(a)(1) of the Social
			 Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
				
					(1)
					in subparagraph
			 (V), by striking and at the end;
				
					(2)
					in subparagraph
			 (W), as added by section 3005 of the Patient Protection and Affordable
			 Care Act
			 (Public Law 111–148)—
					
						(A)
						by moving such
			 subparagraph 2 ems to the left; and
					
						(B)
						by striking the
			 period at the end;
					
					(3)
					in subparagraph
			 (W), as added by section 6406(b) of the Patient Protection and Affordable
			 Care
			 Act (Public Law 111–148)—
					
						(A)
						by moving such
			 subparagraph 2 ems to the left;
					
						(B)
						by redesignating
			 such subparagraph as subparagraph (X); and
					
						(C)
						by striking the
			 period at the end and inserting , and; and
					
					(4)
					by inserting after
			 subparagraph (X), as redesignated by paragraph (3)(B), the following new
			 subparagraph:
					
						
							(Y)
							in the case of a
				hospital (as defined in section 1861(e)), to meet the requirements
			 of section
				1899B.
						.
				
				(b)
				Requirements
				Title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) is amended by
			 adding
			 at the end the following new section:
				
					
						1899B.
						Nurse staffing requirements for Medicare participating
		  hospitals(a)
							Implementation of
				nurse staffing plan
							
								(1)
								In
				general
								Each participating hospital shall implement a
				hospital-wide staffing plan for nursing services furnished in the
				hospital.
							
								(2)
								Requirement for
				development of staffing plan by hospital nurse staffing
				committee
								The hospital-wide staffing plan for nursing services
				implemented by a hospital pursuant to paragraph (1)—
								
									(A)
									shall be developed
				by the hospital nurse staffing committee established under
			 subsection (b);
				and
								
									(B)
									shall require that
				an appropriate number of registered nurses provide direct patient
			 care in each
				unit and on each shift of the hospital to ensure staffing levels
			 that—
									
										(i)
										address the unique
				characteristics of the patients and hospital units; and
									
										(ii)
										result in the
				delivery of safe, quality patient care, consistent with the
			 requirements under
				subsection (c).
									
							(b)
							Hospital nurse
				staffing committee
							
								(1)
								Establishment
								Each
				participating hospital shall establish a hospital nurse staffing
			 committee
				(hereinafter in this section referred to as the
				Committee).
							
								(2)
								Composition
								A
				Committee established pursuant to this subsection shall be composed
			 of members
				as follows:
								
									(A)
									Minimum 55
				percent nurse participation
									Not less than 55 percent of the
				members of the Committee shall be registered nurses who provide
			 direct patient
				care but who are neither hospital nurse managers nor part of the
			 hospital
				administration staff.
								
									(B)
									Inclusion of
				hospital nurse managers
									The Committee shall include members who
				are hospital nurse managers.
								
									(C)
									Inclusion of
				nurses from specialty units
									The members of the Committee shall
				include at least 1 registered nurse who provides direct care from
			 each nurse
				specialty or unit of the hospital (each such specialty or unit as
			 determined by
				the hospital).
								
									(D)
									Other hospital
				personnel
									The Committee shall include such other personnel of the
				hospital as the hospital determines to be appropriate.
								
								(3)
								Duties
								
									(A)
									Development of
				staffing plan
									The Committee shall develop a hospital-wide
				staffing plan for nursing services furnished in the hospital
			 consistent with
				the requirements under subsection (c).
								
									(B)
									Review and
				modification of staffing plan
									The Committee shall—
									
										(i)
										conduct regular,
				ongoing monitoring of the implementation of the hospital-wide
			 staffing plan for
				nursing services furnished in the hospital;
									
										(ii)
										carry out
				evaluations of the hospital-wide staffing plan for nursing services
			 at least
				annually; and
									
										(iii)
										make such
				modifications to the hospital-wide staffing plan for nursing
			 services as may be
				appropriate.
									
									(C)
									Additional
				duties
									The Committee shall—
									
										(i)
										develop policies
				and procedures for overtime requirements of registered nurses
			 providing direct
				patient care and for appropriate time and manner of relief of such
			 registered
				nurses during routine absences; and
									
										(ii)
										carry out such
				additional duties as the Committee determines to be appropriate.
									
							(c)
							Staffing plan
				requirements
							
								(1)
								Plan
				requirements
								Subject to paragraph (2), a hospital-wide staffing
				plan for nursing services developed and implemented under this
			 section
				shall—
								
									(A)
									be based upon
				input from the registered nurse staff of the hospital who provide
			 direct
				patient care or their exclusive representatives, as well as the
			 chief nurse
				executive;
								
									(B)
									be based upon the
				number of patients and the level and variability of intensity of
			 care to be
				provided to those patients, with appropriate consideration given to
			 admissions,
				discharges, and transfers during each shift;
								
									(C)
									take into account
				contextual issues affecting nurse staffing and the delivery of
			 care, including
				architecture and geography of the environment and available
			 technology;
								
									(D)
									take into account
				the level of education, training, and experience of those
			 registered nurses
				providing direct patient care;
								
									(E)
									take into account
				the staffing levels and services provided by other health care
			 personnel
				associated with nursing care, such as certified nurse assistants,
			 licensed
				vocational nurses, licensed psychiatric technicians, nursing
			 assistants, aides,
				and orderlies;
								
									(F)
									take into account
				staffing levels recommended by specialty nursing organizations;
								
									(G)
									establish upwardly
				adjustable minimum ratios of direct care registered nurses to
			 patients for each
				unit and for each shift of the hospital, based upon an assessment
			 by registered
				nurses of the level and variability of intensity of care required
			 by patients
				under existing conditions;
								
									(H)
									take into account
				unit and facility level staffing, quality and patient outcome data,
			 and
				national comparisons, as available;
								
									(I)
									ensure that a
				registered nurse shall not be assigned to work in a particular unit
			 of the
				hospital without first having established the ability to provide
			 professional
				care in such unit; and
								
									(J)
									provide for
				exemptions from some or all requirements of the hospital-wide
			 staffing plan for
				nursing services during a declared state of emergency (as defined
			 in subsection
				(l)(1)) if the hospital is requested or expected to provide an
			 exceptional
				level of emergency or other medical services.
								
								(2)
								Limitation
								A
				hospital-wide staffing plan for nursing services developed and
			 implemented
				under this section—
								
									(A)
									shall not preempt
				any registered-nurse staffing levels established under State law or
			 regulation;
				and
								
									(B)
									may not utilize
				any minimum number of registered nurses established under paragraph
			 (1)(G) as
				an upper limit on the nurse staffing of the hospital to which such
			 minimum
				number applies.
								
							(d)
							Reporting and
				release to public of certain staffing information
							
								(1)
								Requirements for
				hospitals
								Each participating hospital shall—
								
									(A)
									post daily for
				each shift, in a clearly visible place, a document that specifies
			 in a uniform
				manner (as prescribed by the Secretary) the current number of
			 licensed and
				unlicensed nursing staff directly responsible for patient care in
			 each unit of
				the hospital, identifying specifically the number of registered
			 nurses;
								
									(B)
									upon request, make
				available to the public—
									
										(i)
										the nursing staff
				information described in subparagraph (A);
									
										(ii)
										a
				detailed written description of the hospital-wide staffing plan
			 implemented by
				the hospital pursuant to subsection (a); and
									
										(iii)
										not later than
				90 days after the date on which an evaluation is carried out by the
			 Committee
				under subsection (b)(3)(B)(ii), a copy of such evaluation; and
									
									(C)
									not less
				frequently than quarterly, submit to the Secretary in a uniform
			 manner (as
				prescribed by the Secretary) the nursing staff information
			 described in
				subparagraph (A) through electronic data submission.
								
								(2)
								Secretarial
				responsibilities
								The Secretary shall—
								
									(A)
									make the
				information submitted pursuant to paragraph (1)(C) publicly
			 available in a
				comprehensible format (as described in subsection (e)(2)(D)(ii)),
			 including by
				publication on the Hospital Compare Internet Web site of the
			 Department of
				Health and Human Services; and
								
									(B)
									provide for the
				auditing of such information for accuracy as a part of the process
			 of
				determining whether the participating hospital is in compliance
			 with the
				conditions of its agreement with the Secretary under section 1866,
			 including
				under subsection (a)(1)(Y) of such section.
								
							(e)
							Recordkeeping;
				collection and reporting of quality data; evaluation
							
								(1)
								Recordkeeping
								Each
				participating hospital shall maintain for a period of at least 3
			 years (or, if
				longer, until the conclusion of any pending enforcement activities)
			 such
				records as the Secretary deems necessary to determine whether the
			 hospital has
				implemented a hospital-wide staffing plan for nursing services
			 pursuant to
				subsection (a).
							
								(2)
								Collection and
				reporting of quality data on nursing services
								
									(A)
									In
				general
									The Secretary shall require the collection, aggregation,
				maintenance, and reporting of quality data relating to nursing
			 services
				furnished by each participating hospital.
								
									(B)
									Use of endorsed
				measures
									In carrying out this paragraph, the Secretary shall use
				only quality measures for nursing-sensitive care that are endorsed
			 by the
				consensus-based entity with a contract under section 1890(a).
								
									(C)
									Use of qualified
				third-party entities for collection and submission of data
									
										(i)
										In
				general
										A participating hospital may enter into agreements with
				third-party entities that have demonstrated expertise in the
			 collection and
				submission of quality data on nursing services to collect,
			 aggregate, maintain,
				and report the quality data of the hospital pursuant to
			 subparagraph
				(A).
									
										(ii)
										Construction
										Nothing
				in clause (i) shall be construed to excuse or exempt a
			 participating hospital
				that has entered into an agreement described in such clause from
			 compliance
				with requirements for quality data collection, aggregation,
			 maintenance, and
				reporting imposed under this paragraph.
									
									(D)
									Reporting of
				quality data
									
										(i)
										Publication on
				hospital compare web site
										Subject to the succeeding provisions of
				this subparagraph, the Secretary shall make the data submitted
			 pursuant to
				subparagraph (A) publicly available, including by publication on
			 the Hospital
				Compare Internet Web site of the Department of Health and Human
				Services.
									
										(ii)
										Comprehensible
				format
										Data made available to the public under clause (i) shall
				be presented in a clearly understandable format that permits
			 consumers of
				hospital services to make meaningful comparisons among hospitals,
			 including
				concise explanations in plain English of how to interpret the data,
			 of the
				difference in types of nursing staff, of the relationship between
			 nurse
				staffing levels and quality of care, and of how nurse staffing may
			 vary based
				on patient case mix.
									
										(iii)
										Opportunity to
				correct errors
										The Secretary shall establish a process under
				which participating hospitals may review data submitted to the
			 Secretary
				pursuant to subparagraph (A) to correct errors, if any, contained
			 in that data
				submission before making the data available to the public under
			 clause
				(i).
									
								(3)
								Evaluation of
				data
								The Secretary shall provide for the analysis of quality data
				collected from participating hospitals under paragraph (2) in order
			 to evaluate
				the effect of hospital-wide staffing plans for nursing services
			 implemented
				pursuant to subsection (a) on—
								
									(A)
									patient outcomes
				that are nursing sensitive (such as pressure ulcers, fall
			 occurrence, falls
				resulting in injury, length of stay, and central line catheter
			 infections);
				and
								
									(B)
									nursing workforce
				safety and retention (including work-related injury, staff skill
			 mix, nursing
				care hours per patient day, vacancy and voluntary turnover rates,
			 overtime
				rates, use of temporary agency personnel, and nurse satisfaction).
								
							(f)
							Refusal of
				assignment
							A nurse may refuse to accept an assignment as a nurse
				in a participating hospital, or in a unit of a participating
			 hospital,
				if—
							
								(1)
								the assignment is
				in violation of the hospital-wide staffing plan for nursing
			 services
				implemented pursuant to subsection (a); or
							
								(2)
								the nurse is not
				prepared by education, training, or experience to fulfill the
			 assignment
				without compromising the safety of any patient or jeopardizing the
			 license of
				the nurse.
							
							(g)
							Enforcement
							
								(1)
								Responsibility
								The
				Secretary shall enforce the requirements and prohibitions of this
			 section in
				accordance with the succeeding provisions of this subsection.
							
								(2)
								Procedures for
				receiving and investigating complaints
								The Secretary shall
				establish procedures under which—
								
									(A)
									any person may
				file a complaint that a participating hospital has violated a
			 requirement of or
				a prohibition under this section; and
								
									(B)
									such complaints
				are investigated by the Secretary.
								
								(3)
								Remedies
								Except
				as provided in paragraph (5), if the Secretary determines that a
			 participating
				hospital has violated a requirement of this section, the Secretary—
								
									(A)
									shall require the
				hospital to establish a corrective action plan to prevent the
			 recurrence of
				such violation; and
								
									(B)
									may impose civil
				money penalties under paragraph (4).
								
								(4)
								Civil money
				penalties
								
									(A)
									In
				general
									In addition to any other penalties prescribed by law, the
				Secretary may impose a civil money penalty of not more than $10,000
			 for each
				knowing violation of a requirement of this section, except that the
			 Secretary
				shall impose a civil money penalty of more than $10,000 for each
			 such violation
				in the case of a participating hospital that the Secretary
			 determines has a
				pattern or practice of such violations (with the amount of such
			 additional
				penalties being determined in accordance with a schedule or
			 methodology
				specified in regulations).
								
									(B)
									Procedures
									The
				provisions of section 1128A (other than subsections (a) and (b))
			 shall apply to
				a civil money penalty under this paragraph in the same manner as
			 such
				provisions apply to a penalty or proceeding under section 1128A.
								
									(C)
									Public notice of
				violations
									
										(i)
										Internet web
				site
										The Secretary shall publish on an appropriate Internet Web
				site of the Department of Health and Human Services the names of
			 participating
				hospitals on which civil money penalties have been imposed under
			 this section,
				the violation for which the penalty was imposed, and such
			 additional
				information as the Secretary determines appropriate.
									
										(ii)
										Change of
				ownership
										With respect to a participating hospital that had a
				change in ownership, as determined by the Secretary, penalties
			 imposed on the
				hospital while under previous ownership shall no longer be
			 published by the
				Secretary of such Internet Web site after the 1-year period
			 beginning on the
				date of the change in ownership.
									
								(5)
								Penalty for
				failure to collect and report quality data on nursing services
								
									(A)
									In
				general
									In the case of a participating hospital that fails to
				comply with requirements under subsection (e)(2) to collect,
			 aggregate,
				maintain, and report quality data relating to nursing services
			 furnished by the
				hospital, instead of the remedies described in paragraph (3), the
			 provisions of
				subparagraph (B) shall apply with respect to each such failure of
			 the
				participating hospital.
								
									(B)
									Penalty
									In
				the case of a failure by a participating hospital to comply with
			 the
				requirements under subsection (e)(2) for a year, each such failure
			 shall be
				deemed to be a failure to submit data required under section
			 1833(t)(17)(A),
				section 1886(b)(3)(B)(viii), section 1886(j)(7)(A), or section
			 1886(m)(5)(A),
				as the case may be, with respect to the participating hospital
			 involved for
				that year.
								
							(h)
							Whistleblower
				protections
							
								(1)
								Prohibition of
				discrimination and retaliation
								A participating hospital shall not
				discriminate or retaliate in any manner against any patient or
			 employee of the
				hospital because that patient or employee, or any other person, has
			 presented a
				grievance or complaint, or has initiated or cooperated in any
			 investigation or
				proceeding of any kind, relating to—
								
									(A)
									the hospital-wide
				staffing plan for nursing services developed and implemented under
			 this
				section; or
								
									(B)
									any right, other
				requirement or prohibition under this section, including a refusal
			 to accept an
				assignment described in subsection (f).
								
								(2)
								Relief for
				prevailing employees
								An employee of a participating hospital who
				has been discriminated or retaliated against in employment in
			 violation of this
				subsection may initiate judicial action in a United States district
			 court and
				shall be entitled to reinstatement, reimbursement for lost wages,
			 and work
				benefits caused by the unlawful acts of the employing hospital.
			 Prevailing
				employees are entitled to reasonable attorney’s fees and costs
			 associated with
				pursuing the case.
							
								(3)
								Relief for
				prevailing patients
								A patient who has been discriminated or
				retaliated against in violation of this subsection may initiate
			 judicial action
				in a United States district court. A prevailing patient shall be
			 entitled to
				liquidated damages of $5,000 for a violation of this statute in
			 addition to any
				other damages under other applicable statutes, regulations, or
			 common law.
				Prevailing patients are entitled to reasonable attorney’s fees and
			 costs
				associated with pursuing the case.
							
								(4)
								Limitation on
				actions
								No action may be brought under paragraph (2) or (3) more
				than 2 years after the discrimination or retaliation with respect
			 to which the
				action is brought.
							
								(5)
								Treatment of
				adverse employment actions
								For purposes of this
				subsection—
								
									(A)
									an adverse
				employment action shall be treated as discrimination or
			 retaliation; and
								
									(B)
									the term
				adverse employment action includes—
									
										(i)
										the failure to
				promote an individual or provide any other employment-related
			 benefit for which
				the individual would otherwise be eligible;
									
										(ii)
										an adverse
				evaluation or decision made in relation to accreditation,
			 certification,
				credentialing, or licensing of the individual; and
									
										(iii)
										a personnel
				action that is adverse to the individual concerned.
									
							(i)
							Relationship to
				state laws
							Nothing in this section shall be construed as
				exempting or relieving any person from any liability, duty,
			 penalty, or
				punishment provided by the law of any State or political
			 subdivision of a
				State, other than any such law which purports to require or permit
			 any action
				prohibited under this title.
						
							(j)
							Relationship to
				conduct prohibited under the national labor relations act or other
			 collective
				bargaining laws
							Nothing in this section shall be construed
				as—
							
								(1)
								permitting conduct
				prohibited under the National Labor Relations Act or under any
			 other Federal,
				State, or local collective bargaining law; or
							
								(2)
								preempting,
				limiting, or modifying a collective bargaining agreement entered
			 into by a
				participating hospital.
							
							(k)
							Regulations
							
								(1)
								In
				general
								The Secretary shall promulgate such regulations as are
				appropriate and necessary to implement this section.
							
								(2)
								Implementation
								
									(A)
									In
				general
									Except as provided in subparagraph (B), as soon as
				practicable but not later than 2 years after the date of the
			 enactment of this
				section, a participating hospital shall have implemented a
			 hospital-wide
				staffing plan for nursing services under this section.
								
									(B)
									Special rule for
				rural hospitals
									In the case of a participating hospital located
				in a rural area (as defined in section 1886(d)(2)(D)), such
			 participating
				hospital shall have implemented a hospital-wide staffing plan for
			 nursing
				services under this section as soon as practicable but not later
			 than 4 years
				after the date of the enactment of this section.
								
							(l)
							Definitions
							In
				this section:
							
								(1)
								Declared state
				of emergency
								The term declared state of emergency
				means an officially designated state of emergency that has been
			 declared by the
				Federal Government or the head of the appropriate State or local
			 governmental
				agency having authority to declare that the State, county,
			 municipality, or
				locality is in a state of emergency, but does not include a state
			 of emergency
				that results from a labor dispute in the health care industry or
			 consistent
				understaffing.
							
								(2)
								Participating
				hospital
								The term participating hospital means a
				hospital (as defined in section 1861(e)) that has entered into a
			 provider
				agreement under section 1866.
							
								(3)
								Person
								The
				term person means one or more individuals, associations,
				corporations, unincorporated organizations, or labor unions.
							
								(4)
								Registered
				nurse
								The term registered nurse means an individual
				who has been granted a license to practice as a registered nurse in
			 at least 1
				State.
							
								(5)
								Shift
								The
				term shift means a scheduled set of hours or duty period to be
				worked at a participating hospital.
							
								(6)
								Unit
								The
				term unit means, with respect to a hospital, an organizational
				department or separate geographic area of a hospital, including a
			 burn unit, a
				labor and delivery room, a post-anesthesia service area, an
			 emergency
				department, an operating room, a pediatric unit, a stepdown or
			 intermediate
				care unit, a specialty care unit, a telemetry unit, a general
			 medical care
				unit, a subacute care unit, and a transitional inpatient care
				unit.
							.
			
